               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

ENDURANCE AMERICAN                                 CV-18-134-GF-BMM
SPECIALTY INSURANCE
COMPANY,
                  Plaintiff,
                                                          ORDER
       vs.
DUAL TRUCKING AND
TRANSPORT, LLC, f/k/a/ Capital
Transportation Logistics, LLC, and
DUAL TRUCKING, INC.,
                  Defendant.


      On February 20, 2019 the undersigned conducted a telephonic status

conference. (Doc. 93) During the telephonic status conference, there was

discussion regarding Plaintiff’s Motion to Compel. (Doc. 72). Accordingly, IT IS

HEREBY ORDERED that Defendants’ discovery responses will be produced to

the Plaintiff by February 28, 2019 or the undersigned will rule on the Motion to

Compel.

      DATED this 27th day of February, 2019




                                        1
